Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered October 16, 2002, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
As part of his plea agreement, the defendant effectively waived appellate review of the issue raised on appeal (see People v Muniz, 91 NY2d 570 [1998]; People v Callahan, 80 NY2d 273 [1992]; People v Seaberg, 74 NY2d 1 [1989]; People v Moissett, 76 NY2d 909, 911 [1990]). We have, however, examined the defendant’s contention that the sentence imposed was excessive, and find it to be without merit (see People v Kazepis, 101 AD2d 816 [1984]). Krausman, J.P., Luciano, Mastro and Lifson, JJ., concur.